Title: To Thomas Jefferson from F. P. Van Berckel, 6 May 1793
From: Berckel, F. P. van
To: Jefferson, Thomas



Monsieur
à Philadelphie Ce 6e. Mai 1793.

Ayant Compris par Ce qué Vous m’avez fait l’honneur de me dire Ce matin, qué Vous ne Consideriez pas ma Lettre du 28e. dernier, Comme une notification formelle d’une Guerre declarée entre la France et les Provinces Unies; je Crois de mon devoir de Vous informer Sans delai qué J’ai recu d’une Maniere officielle la Confirmation de Ce qui m’avoit été Communiqué par le Ministre de Sa Majesté Britannique, l’Allié de Leurs Hautes Puissances; Savoir qué la Convention Nationale par Son decret du 1er. Fevrier 1793, a déclaré, au nom de la Nation Francoise, qu’elle est en Guerre avec le Roi de la Grande Bretagne, et avec le Stadhouder des Provinces Unies. J’ai l’honneur d’etre avec les Sentimens de la plus parfaite Consideration Monsieur Votre très humble & très Obeïssent Serviteur

F: P: van Berckel

